Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE as filed on 02/24/2021. Claims 1-5 and 7-19 remain active in this application. Claim 6 is cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Froehle et al. (9,103,614) is equivalent disclosure to U.S. patent publication 2012/0131830.
Claims 1-5 and 7-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). 
The examiner can normally be reached on Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  
The Central FAX phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 800-786-9199.

			/STEPHEN JOHNSON/                                           Primary Examiner, Art Unit 3641                                                                                                                                                             			SMJ
			04/12/2021